           Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 1 of 22


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7    THERESA BROOKE,                                     CASE NO. 1:20-CV-0103 AWI SAB
 8                            Plaintiff
                                                          ORDER ON MOTIONS FOR
 9                   v.                                   SANCTIONS, MOTION TO DISMISS,
                                                          MOTION FOR PARTIAL SUMMARY
10    SUPERB HOSPITALITY, LLC, d/b/a                      JUDGMENT, RULE 56(d) MOTION
      Fairfield Inn & Suites Selma/Kingsburg,             FOR RELIEF, AND MOTION TO
11                                                        AMEND
                              Defendants
12
                                                          (Doc. Nos. 44, 53, 54, 64)
13

14
            This unusually contentious matter is brought by Plaintiff Theresa Brooke against
15
     Defendant Superb Hospitality, LLC d/b/a Fairfield Inn & Suites Selma/Kingsburg (“Superb”).
16
     The operative complaint is the First Amended Complaint (“FAC”), which seeks relief under Title
17
     II of the Americans with Disabilities Act (42 U.S.C. § 12181 et seq.) (“ADA”) and California
18
     Civil Code §§ 51, 52 (“Unruh Act”). Currently before the Court are three motions for sanctions
19
     (two under Rule 11 and one pursuant to 28 U.S.C. § 1927), a combined Rule 12(b)(1), Rule
20
     12(b)(6), and alternative Rule 56 partial summary judgment motion, a Rule 56(d) motion, and a
21
     motion to amend. Briefing on all motions have now been received. This motion disposes of the
22
     non-sanctions motions.
23

24
                                          FACTUAL BACKGROUND
25
            From the FAC, Brooke resides in Arizona but also has an office for purposes of ADA
26
     testing in California. At all relevant times, Brooke has been legally disabled and confined to a
27
     wheel chair due to a loss of a leg. Because Brooke ambulates by use of a wheelchair, she can only
28
            Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 2 of 22


 1 rent a mobility accessible hotel room. Brooke and her husband are avid travelers to California.

 2 Brooke travels to California for leisure, to participate in judicial proceedings, and to conduct site

 3 inspections to determine if various hotels comply with disability access laws and settlements.

 4 Brooke is an ADA serial tester who intends to check Superb for compliance in the near future.

 5           At an unknown time, Brooke visited Superb’s website to rent rooms and check compliance
 6 with disability access rules. Brooke wanted to rent a one-bedroom suite, which is the sole suite

 7 offered at Superb’s hotel (“the Hotel”) and offers more living space, better views, and more

 8 luxurious amenities than Superb’s standard rooms. The sole accessible rooms offered at the Hotel

 9 are standard rooms, which are not comparable to the suites offered at the Hotel. In other words,

10 Superb does not provide the same room-type choices to disabled Americans as it does for able-

11 bodied persons. Section 224.5 of the 2010 Standards of Accessible Design (“SAD”) requires that

12 hotels “shall provide choices of guest rooms, number of beds, and other amenities comparable to

13 the choices provided to other guests.” Had Superb provided comparable choices as those offered

14 to able-bodied persons, Brooke would have booked a room. However, because Brooke knew that

15 she could not obtain a suite, she was deterred from visiting Superb and will not visit the Hotel

16 until it makes a suite accessible.

17           Brooke alleges that prior to filing this lawsuit, she took a screenshots of “Superb’s
18 website.” The webpage for the One Bedroom Suit indicates that it has no accessible features.

19 Further, “Superb’s website” indicated that the Hotel had six room-types available, only one of

20 which was a suite. However, during the pendency of this case, Defendant “hid” the One Bedroom

21 Suite from the “Rooms” tab of the website, reduced the number of room-types available from six

22 to five, and changed the names of the room types. Moreover, despite removing the One Bedroom

23 Suite from the “Rooms” tab, elsewhere on the website the Hotel is described as having 3 floors, 64

24 rooms, and 22 suites. Brooke alleges that using the Wayback Machine and other IT methods

25 demonstrates that “Superb’s website” was altered. According to the Wayback Machine,

26 Defendant used to have six room-types, including the One Bedroom Suite.1
27

28
     1
      Brooke has included screenshots from what is alleged to be Superb’s then existing website and screenshots from the
     Wayback Machine. See FAC at pp. 5-8.

                                                              2
            Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 3 of 22


 1           Finally, Brooke alleges that other barriers exist at the Hotel. For example, the Hotel does
 2 not have an access aisle at the lobby loading zone. However, Brook alleges that she will bring that

 3 action when she has an opportunity to inspect the premises.

 4

 5 I.        DEFENDANT’S RULE 12(b)(1) MOTION2
 6           Defendant’s Arguments
 7           Superb argues inter alia that, per declarations filed in February, April , and May 2020, this
 8 case is moot. Declarations from the general manager of the Hotel and a Vice President of Superb

 9 confirm that a One Bedroom Suite is no longer offered or available at the Hotel to anyone. The

10 Hotel only had a single One Bedroom Suite on the property (Room 335), but that room was

11 modified as of February 17, 2020, through the removal of a door so that it is now a King Studio

12 room. The only difference between a One Bedroom Suite and an Accessible King Studio room is

13 a door and partial wall between the bedroom and living area. An Accessible King Studio room

14 has been available at the hotel since 2012. The Accessible King Studio is larger than the One

15 Bedroom Suite, has all of the same features and amenities, and has a comparable view (as it is

16 located just seven doors down from Room 335). There are also two other premium rooms that are

17 accessible, an Accessible Queen Studio and an Accessible Spa King. Thus, contrary to the

18 allegations, there are and were comparable rooms to the One Bedroom Suite that were available to

19 Brooke, which complies with SAD § 224.5. With the elimination of the One Bedroom Suite

20 through a physical alteration, the absence of an actual violation of the SAD, and given the ease

21 with which Brooke could check whether a One Bedroom Suite will be offered for rent through a

22 computer or smart phone search and a resulting screen shot, there is no reasonable likelihood that

23 the Room 335 King Studio will be altered and once again be offered as an inaccessible One

24 Bedroom Suite. Finally, Superb argues that its sworn declarations demonstrate that it does not

25 own or control any websites. All information found on the websites cited are from third parties.

26
     2
27    Superb contends that the Court lacks subject matter jurisdiction for several reasons. Because the Court finds that
     Superb’s arguments regarding mootness of the ADA claim and the absence of standing regarding the Unruh Claim are
28   dispostive, the Court limits its discussion and analyses to those issues.


                                                             3
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 4 of 22


 1           Plaintiff’s Opposition
 2           Brooke argues, inter alia, that at this stage of the litigation, it is inappropriate to consider
 3 or address extrinsic evidence for the purpose of ruling on the pending motions. With respect to

 4 whether Superb still has One Bedroom Suites, that is a statutory standing requirement that is

 5 intertwined with the merits of the case. In such a situation, Safe Air for Everyone v. Meyer, 373

 6 F.3d 1035, 1039 (9th Cir. 2004) dictates that a Rule 12(b)(6) analysis must be made instead of a

 7 Rule 12(b)(1) analysis. Under Rule 12(b)(6), consideration of extrinsic evidence is inappropriate.

 8           Brooke also argues that Superb’s motion focuses on the alleged remediation of one suite.
 9 However, “Superb’s website” lists 22 suites at the Hotel, and the FAC alleges that there are a total

10 of 22 inaccessible suites. The motion does not address any actions towards the remaining 21

11 suites.

12           Finally, Brooke argues that Superb fails to meet its heavy burden of demonstrating
13 mootness through voluntary cessation. Superb offers no proof that its “unbelievable” changes to

14 the One Bedroom Suite is permanent. There is no proof that the inaccessible room will not be

15 renamed after litigation is over or that Superb will not change the website to again advertise a One

16 Bedroom Suite. There is also no physical proof that shows the change to the Suite. There is also

17 no proof that the website, which previously listed 22 inaccessible suites but is now claimed to be a

18 mistake, cannot be easily changed back after this case is over. Further, it should be noted that

19 alleged sole suite was converted on February 18, 2020, which is the same date that the Clerk made

20 an entry of default and the same date that Superb filed its motion to dismiss. Therefore, Defendant

21 has not met its burden.

22           Relevant Declarations
23           1.      Ritu Portugal
24           Portugal is a Vice President of Superb. See Doc. No. 8-16 at ¶ 2. In relevant part,
25 Portugal declares: (1) the Hotel was built in 2010; (2) Superb does not own, lease, or control any

26 website; (3) Superb does not have a website or similar internet presence whereby one could learn
27 about the Hotel or book a room; (3) Superb has no right to change any website or internet presence

28 through which the public could learn about the Hotel or rent rooms; (4) as a Fairfield Inn location,

                                                         4
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 5 of 22


 1 rooms at the Hotel may be rented through the franchisor’s website; (5) Superb is limited to asking

 2 the owners or operators of travel websites and the franchisor’s website to make changes; (6)

 3 requested changes must be approved by the franchisor; (7) the allegation that the sole accessible

 4 rooms at the Hotel are standard rooms is untrue as there are Accessible King Studio, Accessible

 5 Queen Studio, and Accessible King Spa rooms available for rent; (8) compared to the One

 6 Bedroom Suite, the Accessible King Studio is seven square feet larger, has substantially the same

 7 views (being only 7 doors apart) and amenities, and does not have a full wall between the bedroom

 8 and sitting area in order to provide greater clearance and accessibility; (9) an Accessible King

 9 Studio has been available since 2010; (10) with the removal of the door, the One Bedroom Suite

10 (Room 335) will be offered as a King Studio because it materially meets the requirements of that

11 room type and no longer meets the requirements of a One Bedroom Suite; (11) the sole One

12 Bedroom Suite in the hotel was Room 335; (12) because Room 335 has now been converted to a

13 King Studio, Superb will not rent Room 335, or any other room, as a One Bedroom Suite or any

14 similar designation; and (13) the one exception might be if a Certified Access Specialist confirms

15 that an accessible room of a type which is presently not offered for rental meets all applicable

16 accessibility requirements, Superb might consider offering rooms of that type to the public, but

17 presently has no plans to do so. See Doc. No. 8-16.

18          2.     Abel Perez a.k.a. Avel Fuentez
19          Perez is the general manager of the Hotel. See Doc. No. 8-7 at ¶ 2. In relevant part, Perez
20 declares that: (1) the allegation that the sole accessible rooms offered are standard rooms is false,

21 as there are Accessible King Studio, Accessible Queen Studio, and Accessible King Spa rooms

22 available for rent; (2) compared to the One Bedroom Suite, the Accessible King Studio is seven

23 square feet larger, has substantially the same views (being only 7 doors apart), and does not have a

24 full wall between the bedroom and sitting area in order to provide greater clearance and

25 accessibility; (3) with the removal of the door, the One Bedroom Suite (Room 335) is now

26 required to be and will be offered as a King Studio because it no longer meets the requirements of
27 a One Bedroom Suite and most closely meets the requirements of a King Studio; (4) because the

28 sole One Bedroom Suite (Room 335) no longer meets the requirements to be offered as a One

                                                      5
            Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 6 of 22


 1 Bedroom Suite, there is no longer any One Bedroom Suites available at the Hotel, regardless of

 2 disability; and (5) the amenities/features of the One Bedroom Suite and the Accessible King

 3 Studio are materially the same. See id. at ¶¶ 3-7.

 4            3.       First Supplemental Declaration of Ritu Portugal3
 5            In a supplemental declaration dated April 27, 2020, Portugal declares in relevant part: (1)
 6 the original construction on the Hotel was completed in May 2010; (2) Superb still does not own,

 7 lease, or control any websites; (3) the screenshots depicted in the FAC appear to come from the

 8 website “Marriott.com”; (4) Superb does not own, lease, control, or have the right to change any

 9 portion of the “Marriott.com” website; (5) Superb can only request that Marriott make any desired

10 changes, which may or may not be approved or implemented; (6) the One Bedroom Suite was

11 converted to a King Studio on February 17, 2020 by removing a door and still does not exist; (7)

12 other premium accessible rooms are available to rent;, including the Accessible King Studio which

13 is larger than Room 335 and has the same amenities; (8) Superb does not represent that it has or

14 had 22 suites available for rent; (9) it is unknown why the Marriott.com website would represent

15 that the hotel has or ever had 22 suites; (10) through inquiry, it appears that there may have been a

16 change in nomenclature by Marriott whereby some or all rooms that were referred to as “suites”

17 would thereafter be called “studios”; (11) for years preceding this lawsuit, the Hotel had 21 studios

18 and 1 suite; (12) since February 17, 2020, because the sole One Bedroom Suite was permanently

19 converted to a King Studio, there are now a total of 22 studios for rent at the Hotel; (13) Superb is

20 not “hiding” any suites; and (14) using the Wayback Machine technologies, in 2016 and 2017 six

21 types of rooms were offered, but the only suite was the One Bedroom Suite. See Doc. No. 35-3.

22            4.       Second Supplemental Declaration of Ritu Portugal
23            In a second supplemental declaration dated May 22, 2020, Portugal declared in relevant
24 part: (1) original construction of the Hotel was completed in May 2010; (2) Superb does not own

25

26   3
       The Court notes that Portugal’s two Supplemental Declarations contain legal opinions and discussions, for example
     regarding Fed. R. Civ. P. 11 and sanctions thereunder. Portugal’s assessments, opinions, or analyses regarding Rule
27   11, or any other legal matters are improper. Portugal is a fact witness. Portugal’s legal arguments should be reflected
     only in Superb’s briefing and signed by Superb’s attorney. The Court in no way credits or considers Portugal’s
28   unnecessary and improper legal conclusions, arguments, opinions, and analyses.


                                                                6
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 7 of 22


 1 or control any website which provides information about the Hotel or a means of reserving a

 2 room; (3) there has never been more the one suite at the Hotel (Room 335); (4) the sole suite at the

 3 Hotel was converted to a King Studio on February 17, 2020, by removing the door between the

 4 bedroom and living area; (5) the removal of the door requires that Room 335 now be offered and

 5 rented as King Studio consistent with the room descriptions at the Hotel and the Marriott system;

 6 (6) Superb was concerned that the representation on the Marriott.com website that the Hotel had

 7 “22 suites” was not accurate; (7) a representation that the Hotel had “22 studios” would be

 8 accurate; (8) because of concern about accuracy, Superb through counsel forwarded the FAC to

 9 Marriott and requested that Marriott correct the Marriott.com website; (9) Superb cannot change

10 representations on the Marriott.com website; (10) Marriott.com currently does not allow a

11 representation that there are “22 studios” instead of “22 suites”; (11) on May 16, 2020, Marriott

12 changed the representation on Marriott.com to no longer reflect that the hotel has “22 suites,” but

13 instead now shows that there are 86 guestrooms with no representations regarding suites; (12)

14 Room 335 was converted to a King Studio from a One Bedroom Suite because there was so little

15 difference between the rooms that there was little benefit to having the suite, but instead there is

16 the potential for confusion among the room categories; (13) while some hotels may use the term

17 “suite” to identify rooms that are superior to standard rooms or “studios,” that is not the case with

18 the Hotel; (14) the same amenities available in the room category One Bedroom Suite are

19 available in the Accessible King Studio, irrespective of the designation of the room as a “suite” or

20 a “studio”; and (15) if Brooke had called or contacted the Hotel, she would have learned that there

21 were room options and other efforts that could have been made to accommodate her room needs.

22 See Doc. No. 40-1.

23          Legal Standards
24          Federal Rule of Civil Procedure 12(b)(1) allows for a motion to dismiss based on lack of
25 subject matter jurisdiction. See Fed. R. Civ. Pro. 12(b)(1). It is a fundamental precept that federal

26 courts are courts of limited jurisdiction. Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 374
27 (1978); K2 Am. Corp. v. Roland Oil & Gas, 653 F.3d 1024, 1027 (9th Cir. 2011). Limits upon

28 federal jurisdiction must not be disregarded or evaded. Owen Equip., 437 U.S. at 374; Jones v.

                                                      7
           Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 8 of 22


 1 Giles, 741 F.2d 245, 248 (9th Cir. 1984). “It is presumed that a cause lies outside this limited

 2 jurisdiction, and the burden of establishing the contrary rests upon the party asserting jurisdiction.”

 3 Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994); K2 Am., 653 F.3d at 1027. Rule

 4 12(b)(1) motions may be either facial, where the inquiry is confined to the allegations in the

 5 complaint, or factual, where the court is permitted to look beyond the complaint to extrinsic

 6 evidence. See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014); Safe Air For Everyone v.

 7 Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). When a defendant makes a factual challenge “by

 8 presenting affidavits or other evidence properly brought before the court, the party opposing the

 9 motion must furnish affidavits or other evidence necessary to satisfy its burden of establishing

10 subject matter jurisdiction.” Meyer, 373 F.3d at 1039; see Leite, 749 F.3d at 1121. The court

11 need not presume the truthfulness of the plaintiff's allegations under a factual attack. Wood v. City

12 of San Diego, 678 F.3d 1075, 1083 n.2 (9th Cir. 2011).

13          Mootness is a jurisdictional issue. Foster v. Carson, 347 F.3d 742, 745 (9th Cir. 2003);
14 White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). Because it pertains to a court’s subject matter

15 jurisdiction, mootness is to be raised through a Rule 12(b)(1) motion to dismiss. White, 227 F.3d

16 at 1242. “[A] case is moot when the issues are no longer 'live' or the parties lack a legally

17 cognizable interest in the outcome.” Powell v. McCormack, 395 U.S. 486, 496 (1969); Pitts v.

18 Terrible Herbst, Inc., 653 F.3d 1081, 1086 (9th Cir. 2011). That is, if events subsequent to the

19 filing of the case resolve the parties' dispute, the court must dismiss the case as moot. Pitts, 653

20 F.3d at 1087. “The basic question in determining mootness is whether there is a present

21 controversy as to which effective relief can be granted.” Bayer v. Neiman Marcus Grp., 861 F.3d

22 853, 862 (9th Cir. 2017). Therefore, if “there is no longer a possibility that [a plaintiff] can obtain

23 relief for his claim, that claim is moot and must be dismissed for lack of subject matter

24 jurisdiction.” Foster, 347 F.3d at 745. “Because a private plaintiff can sue only for injunctive

25 relief (i.e., for removal of the barrier) under the ADA, a defendant’s voluntary removal of alleged

26 barriers prior to trial can have the effect of mooting a plaintiff’s ADA claim.” Oliver v. Ralphs
27 Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011). However, the mere voluntary cessation of illegal

28 activity in response to pending litigation does not moot a case, unless the party alleging mootness

                                                       8
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 9 of 22


 1 meets a “heavy burden” and shows that the “allegedly wrongful behavior could not reasonably be

 2 expected to recur.” Friends of the Earth, Inv. v. Laidlaw Entl. Servs. (TOC), Inc., 528 U.S. 167,

 3 189 (2000); Southcentral Found. v. Alaska Native Tribal Health Consortium, 983 F.3d at 411,

 4 418-19 (9th Cir. 2020).

 5         Discussion
 6         1.      ADA Claim
 7                 a.      Extrinsic Evidence
 8         As noted above, in a factual attack under Rule 12(b)(1), the Court is entitled to consider
 9 extrinsic evidence. Leite, 749 F.3d at 1121; Meyer, 373 F.3d at 1039. Indeed, consideration of

10 extrinsic evidence (i.e. evidence beyond the mere allegations in the complaint) is the defining

11 distinction between a “facial attack” and a “factual attack” on subject matter jurisdiction. See

12 Salter v. Quality Carriers, Inc., 974 F.3d 959, 964 (9th Cir. 2020). Therefore, nothing about the

13 procedural posture of this case prevents the Court from considering the declarations of Superb’s

14 Vice President (Portugal) and the Hotel’s general manager (Perez).

15         Brooke is correct, however, that the Ninth Circuit has warned against jurisdictional
16 dismissals in cases involving federal question jurisdiction. See Safe Air, 373 F.3d at 1039.

17 Brooke relies on the analysis of Safe Air at page 1039. In relevant part, Safe Air explained:

18         However, “jurisdictional dismissals in cases premised on federal-question
           jurisdiction are exceptional, and must satisfy the requirements specified in Bell v.
19         Hood, 327 U.S. 678, 90 L. Ed. 939, 66 S. Ct. 773 (1946).” Sun Valley Gas., Inc. v.
           Ernst Enters., 711 F.2d 138, 140 (9th Cir. 1983). In Bell, the Supreme Court
20         determined that jurisdictional dismissals are warranted “where the alleged claim
           under the constitution or federal statutes clearly appears to be immaterial and made
21         solely for the purpose of obtaining federal jurisdiction or where such claim is
           wholly insubstantial and frivolous.” 327 U.S. at 682-83.
22
           We have held that a “jurisdictional finding of genuinely disputed facts is
23         inappropriate when 'the jurisdictional issue and substantive issues are so
           intertwined that the question of jurisdiction is dependent on the resolution of
24         factual issues going to the merits' of an action.” Sun Valley, 711 F.2d at 139
           (quoting Augustine v. United States, 704 F.2d 1074, 1077 (9th Cir. 1983)). The
25         question of jurisdiction and the merits of an action are intertwined where “a statute
           provides the basis for both the subject matter jurisdiction of the federal court and
26         the plaintiff's substantive claim for relief.” Id. See also Thornhill Publ'g Co. v.
           Gen. Tel. Co., 594 F.2d 730, 734 (9th Cir. 1979) (“When a statute provides the
27         basis for both the subject matter jurisdiction of the federal court and the plaintiffs'
           substantive claim for relief, a motion to dismiss for lack of subject matter
28         jurisdiction rather than for failure to state a claim is proper only when the

                                                      9
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 10 of 22

            allegations of the complaint are frivolous.”) (quotation omitted).
 1
     Id. 1039-40.
 2
            The Court does not find that this aspect of Safe Air controls. To be sure, there are several
 3
     facets to Superb’s Rule 12(b)(1) motion. Critically, one of those facets, and the one that the Court
 4
     is focusing on, is mootness. Safe Air did not involve a mootness challenge. The Ninth Circuit has
 5
     expressly held that Rule 12(b)(1), not Rule 12(b)(6), is the proper procedural mechanism for
 6
     raising a mootness challenge. White, 227 F.3d at 1242. The basis for mootness in this case is that
 7
     the sole “barrier” that forms the basis of the FAC’s ADA claim has been removed and is no longer
 8
     present at the Hotel. Superb backs that assertion through the declarations of Portugal and Perez.
 9
     As part of the mootness challenge, Superb is not arguing that Brooke’s ADA claim is “made
10
     solely for the purpose of obtaining federal jurisdiction” or that the claim is “wholly insubstantial
11
     and frivolous.” Bell, 327 U.S. at 682-83; Safe Air, 373 F.3d at 1039. Therefore, the Court cannot
12
     find that Safe Air requires the Court to either utilize a Rule 12(b)(6) analysis or disregard the
13
     declarations of Portugal and Perez. Instead, because mootness is being raised, the Court will
14
     analyze mootness through Rule 12(b)(1) as a factual challenge and will consider the declarations
15
     of Portugal and Perez. See Leite, 749 F.3d at 1121; White, 227 F.3d at 1242.
16
                    b.      Existence of a Barrier
17
            The first cause of action alleges that Superb discriminated against Brooke by not providing
18
     her with an equal choice among the room types at the Hotel in violation of the ADA and SAD
19
     224.5. See FAC ¶ 39. The factual allegations that support this cause of action are that a One
20
     Bedroom Suite is the sole type of suite offered at the Hotel, the One Bedroom Suites at the Hotel
21
     are not accessible, and the sole accessible rooms are standard rooms, which are not comparable in
22
     terms of living space, views, and luxurious amenities to the One Bedroom Suites. See FAC ¶ 13.
23
     Brooke’s allegations regarding One Bedroom Suits and rooms offered at the Hotel are based on
24
     “Defendant’s website.” See id. The FAC also alleges that “Defendant’s website” indicates that
25
     there are 22 suites available at the Hotel, none of which are accessible. See id. at ¶ 33. The
26
     screenshots of “Defendant’s website” indicate that the website is “marriott.com.” See FAC at pp.
27
     7-8. From these allegations, the Court concludes that the basis of the first cause of action can be
28

                                                       10
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 11 of 22


 1 summarized as follows: only standard rooms are accessible, the hotel offers 22 suites in the form

 2 of a One Bedroom Suite room type, Brooke wants the more luxurious suite to rent, but none of the

 3 22 One Bedroom Suites are accessible. After considering the allegations, briefing, and extrinsic

 4 declarations, the Court agrees with Superb that this barrier does not exist.

 5          The sworn declarations of Perez and Portugal demonstrate that, despite the name “Fairfield
 6 Inn & Suites,” the Hotel has only ever had a single room to rent as a “suite.” That room was

 7 Room 335 and it was a “One Bedroom Suite” room type. On February 17, 2020, Room 335/the

 8 One Bedroom Suite was converted to a Studio King. By removing a door, Room 335/the One

 9 Bedroom Suite no longer qualifies as a “One Bedroom Suite” room type under the Marriott

10 designation system. Therefore, as of February 17, 2020, the Hotel no longer has any One

11 Bedroom Suites available to rent. Additionally, prior to February 17, 2020, the Hotel had 21 other

12 “premium”/non-standard guest rooms known as “Studios.” There is nothing that indicates that

13 studio room types lacked any of the premium features or amenities of the One Bedroom Suite

14 room type. Each of the Hotel’s three studio room types (Queen, King, and Spa King) have

15 accessible rooms. Because the FAC acknowledges that the Hotel offers accessible versions of the

16 two standard guestrooms (Queen and King), the five room types (the two standard types and three

17 premium types/studios) currently existing at the Hotel each have an accessible configuration that

18 is available to rent. That is, contrary to the FAC, there is not a room type offered to rent at the

19 Hotel that is “inaccessible.”

20          Brooke’s opposition and the FAC rely on allegations of chicanery and information
21 contained in screenshots of “Defendant’s website.” That is, Brooke and the FAC is relying

22 entirely on representations about the Hotel that Brooke found on the Marriott.com website,

23 through either the website itself or the Wayback Machine. There are no allegations (or responding

24 declarations or evidence) that suggest that Brooke has a different source of information. Superb

25 has submitted no less than three sworn declarations that Superb does not own, lease, or control any

26 websites, let alone websites or some kind of internet presence whereby a person could book a
27 room or learn about the Hotel. Superb acknowledges that one can learn information about, and

28 book rooms at, the Hotel through Marriott.com. However, Portugal’s declarations explain that this

                                                      11
           Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 12 of 22


 1 is to be expected because Marriott.com is the website of the Hotel’s franchisor.4 As the

 2 franchisor’s website, Superb cannot unilaterally make any changes to Marriott.com. Instead,

 3 Superb must request that Marriott.com make a change, the ultimate decision being left with the

 4 franchisor Marriott. Further, the website is called “Marriott.com,” it is not called “Superb.com” or

 5 anything of the like. Going to Marriott.com allows a person to book rooms or access information

 6 about hotels that fall under the Marriott umbrella or franchise system, be they located within

 7 Fresno, County, a State within the United States, or cities located in foreign countries. See

 8 www.marriott.com. There is no doubt that Marriott is a large and successful hotel

 9 chain/organization with owned or affiliated hotels worldwide. The nature of the Marriott.com

10 website plainly shows that Superb does not own the website.5 Therefore, the declarations of

11 Portugal and the nature of the Marriott.com website itself show that Superb neither owned nor

12 controlled that website.

13           Additionally, reliance on the representation on Marriott.com about the number of rooms at
14 the Hotel is not persuasive. Even after the One Bedroom Suite room type was removed from the

15 available rooms at the Hotel from the Marriott.com website, screenshots from the website still

16 indicated that 22 suites were available. Since Marriott controlled the Marriott.com website, and

17 there is no indication that Superb could control the contents of the website, Marriott was

18 apparently comfortable that the five room types listed above composed the 64 guest rooms and 22

19 suites available. This is consistent with the second supplemental declaration of Portugal that

20 Marriott.com/Marriott considered the studios and suites to be interchangeable in terms of

21 describing the property. Further, by listing two types of “guest rooms” and three types of

22 “studios,” including one with a whirlpool, the Marriott.com website would naturally seem to

23 suggest that there is a distinction between a studio and a guest room. This is confirmed by the

24 declarations of Perez and Portugal which indicate that the amenities between suites and studios

25
     4
       “Under the Marriott brand, there are hotels that are owned and managed by the Marriott; hotels that are managed, but
26   not owned, by the Marriott; and hotels that are neither managed nor owned by the Marriott, but retain a franchise
     license to use the Marriott name.” DiFederico v. Marriott Int’l, Inc., 677 F. App’x 830, 831-32 (4th Cir. 2017).
27   5
       This is also confirmed by at least one case in which Marriott acknowledged ownership of Marriott.com through
28   requests for judicial notice of contents on Marriott.com. Love v. Marriott Hotel Servs., 2021 U.S. Dist. LEXIS 41081,
     *6 (N.D. Cal. Mar. 3, 2021).

                                                              12
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 13 of 22


 1 were essentially identical and that the Accessible King Studio was larger than the One Bedroom

 2 Suite. Brooke has cited no evidence or presented any other screenshots that indicate that the

 3 amenities of a One Bedroom Suite and the Studios were materially different. Indeed, there is no

 4 explanation by Brooke for her assertion that the only accessible rooms available at the Hotel were

 5 standard/non-premium rooms which did not have similar amenities to the suite.

 6          In sum, Brooke’s complaint and opposition are based largely on the assumption that
 7 Marriott.com is Superb’s website, as well as her assumption that the website’s representation that

 8 the Hotel has “22 suites” means 22 One Bedroom Suites. The declarations of Perez and Portugal

 9 demonstrate Brooke’s assumptions are incorrect. There is no indication that Brooke ever called

10 the Hotel directly or obtained any further information, apart from looking at Marriott.com. If she

11 had done so, the declarations of Perez and Portugal indicate that the Hotel would have informed

12 her that there was only one suite in the Hotel, but that other premium/non-standard rooms were

13 available. That is, although it would have been confirmed that the single One Bedroom Suite at

14 the Hotel was inaccessible, her assumption that only “standard guest rooms”/“non-premium

15 rooms” were accessible, and that 22 One Bedroom Suites were part of the Hotel would have been

16 shown to be incorrect. The past representations found on the third-party Marriott.com website do

17 not sufficiently undercut the declarations of Perez or Portugal, which show that every room type

18 currently available at the Hotel (including three premium/non-standard rooms types) are available

19 in accessible configurations. Therefore, because all room types currently available at the Hotel are

20 available in accessible configurations, the barrier identified in the FAC that forms the basis of

21 Brooke’s ADA claim is not present.

22                 c.      Voluntary Cessation
23          “[A] defendant’s voluntary removal of alleged barriers prior to trial can have the effect of
24 mooting a plaintiff’s ADA claim.” Oliver, 654 F.3d at 905. A number of considerations in this

25 case convince the Court that Superb’s voluntary actions have mooted this matter.

26          First, Superb made a structural change to convert the sole One Bedroom Suite to a King
27 Studio. Contrary to Brooke’s opposition, Superb did submit a photos that demonstrate that the

28 door was indeed removed from Room 335. See Doc. No. 8-7 at ¶ 5; Doc. No. 35-2. While it does

                                                     13
         Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 14 of 22


 1 not appear that the structural change was particularly extensive, i.e. removing a door, the changes

 2 were nonetheless physical. This is not the same as merely changing or enforcing a written policy,

 3 and additional physical alterations would have to be made to revert Room 335 back to a One

 4 Bedroom Suite.

 5         Second, there are sworn declarations that Room 335 will only be offered as a King Studio.
 6 The one caveat being that if a decision is made to revert Room 335 to a One Bedroom Studio, then

 7 a Certified Access Specialist must first certify that the Suite is accessible. However, there are no

 8 plans to do so.

 9         Third, Superb appears to have twice contacted Marriott or Marriott.com regarding the
10 representations on Marriott.com about the term “suites” and the listing of a One Bedroom Suite at

11 the Hotel. In each instance, Superb requested that changes be made so that there would be no

12 indication of an available suite would be listed for the Hotel. In other words, Superb engaged in

13 affirmative conduct with a third party to remedy what appears to be the moving force behind this

14 litigation. Those efforts were successful in that Marriott.com made changes.

15         Fourth, the Court agrees that it could be easily determined whether Superb was re-offering
16 the inaccessible Room 335 as the Hotel’s sole One Bedroom Suite. A telephone call to the Hotel

17 could determine whether the Hotel was offering any One Bedroom Suites, and if so, if any were

18 accessible. Further, because Superb has demonstrated that Marriott.com will make a requested

19 change if approved by Marriott, and because Marriott.com currently does not indicate that the

20 Hotel has any suites available to book, a reappearance of the One Bedroom Suite at the Hotel on

21 Marriott.com would reasonably support the inference that Superb requested and Marriott approved

22 the reappearance/reoffering of the One Bedroom Suite.

23         Fifth, there appears to be no utility or benefit to Superb from reverting Room 335 back to a
24 One Bedroom Suite. Since its construction in May 2010, there has only ever been a single One

25 Bedroom Suite at the Hotel. If there were a significant demand for One Bedroom Suites, as

26 opposed to Studios, it seems highly probable that Superb would have attempted to meet that
27 demand by offering the public more than a single suite. Moreover, there appears to be little

28 distinction between a One Bedroom Suite and a King Studio. The conversion of Room 335 was

                                                     14
           Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 15 of 22


 1 accomplished through the removal of a door in the One Bedroom Suite. No additional amenities

 2 were added, walls were not added or torn down, and no additional square feet appears to have

 3 been needed. Based on the removal of the One Bedroom Suite room type at the Hotel on

 4 Marriott.com, it appears that Marriot/Marriott.com was satisfied that Room 335 could be

 5 considered a King Studio after the door was removed.

 6           Sixth, there is no evidence that the Hotel offers only “standard rooms” in accessible
 7 configurations, nor is there evidence that the single One Bedroom Suite was the only “premium”

 8 room available. As indicated above, the evidence demonstrates that five room types are offered at

 9 the hotel, two standard guest rooms and three studios. Reverting Room 335 back to a One

10 Bedroom Studio could expose Superb to litigation that is similar to this case.

11           Seventh, SAD 224.5 does not require every type of room at a hotel be offered in an
12 accessible configuration. See Brooke v. Sunstone Von Karman, LLC, 2020 U.S. Dist. LEXIS

13 196917, *6 (C.D. Cal. Aug. 25, 2020). As quoted in the FAC, SAD 224.5 requires that hotels

14 provide “choices of guest rooms, number of beds, and other amenities comparable to the choices

15 provided to other guests.” Here, the declarations of Perez and Portugal indicate that the studio

16 rooms are directly comparable to the One Bedroom Suite in terms of size and amenities.6 In

17 particular, the declarations of Perez and Portugal indicate that the Accessible King is larger than

18 Room 335, has similar views to Room 335, and has the same amenities as Room 335. Thus, the

19 evidence strongly suggests that there is no violation of SAD 224.5 simply because the single One

20 Bedroom Suite at the Hotel was inaccessible.

21           Finally, Brooke’s arguments regarding the significance of February 18, 2020 are
22 misplaced. While there was significant activity on the docket of this case on February 18, the

23 declarations of Perez and Portugal show that Room 335 was converted on February17, 2020, and

24 not February 18, 2020.

25           Collectively, the Court is satisfied that these considerations are sufficient to show that the
26 “allegedly wrongful behavior could not reasonably be expected to recur.” Friends of the Earth,
27
     6
28     Photos taken from Room 335 and the Accessible King Studio (which is seven doors down from Room 335) indicate
     that the views from the windows are similar. See Perez Dec. Exs. 8, 9.

                                                           15
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 16 of 22


 1 528 U.S. at 189. Therefore, Superb’s voluntary correction of the barrier alleged in the FAC moots

 2 this case.

 3                 d.      Conclusion
 4          The declarations and exhibits submitted in support of Superb’s Rule 12(b)(1) factual attack
 5 demonstrate that a One Bedroom Suite is no longer offered at the Hotel, it is not reasonably

 6 expected that Superb would reconvert and relist the inaccessible Room 335 as the Hotel’s sole

 7 One Bedroom Suite, and accessible configurations of all five room types at the Hotel (including

 8 three premium room types) are available for booking. The contrary allegations in the FAC are

 9 based on incorrect assumptions and interpretation of a third party website that is not owned,

10 leased, or controlled by Superb. Therefore, Superb’s Rule 12(b)(1) motion to dismiss the ADA

11 claim on the basis of mootness will be granted.

12          2.     Unruh Act Claim
13          The Unruh Act limits its scope to “[a]ll persons within the jurisdiction of [California].”
14 Cal. Civ. Code § 51(b). Recognizing this scope, several District Courts have found Brooke’s

15 allegation that she maintains an office in San Jose, California for the purpose of ADA testing to be

16 insufficient, by itself, to fit within the Unruh Act’s limited scope. See Brooke v. Inn at Jack

17 London Square LLC, 2020 U.S. Dist. LEXIS 182464, *11-*12 (N.D. Cal. Aug. 28, 2020); Brooke

18 v. IA Lodging Santa Clara LLC, 2020 U.S. Dist. LEXIS 119897, *8-*9 (N.D. Cal. July 8, 2020).

19 The reasoning of these courts is essentially that the mere allegation of a California office does not

20 demonstrate that an Arizona resident was actually discriminated against while she was in

21 California. See Inn at Jack London Square, 2020 U.S. Dist. LEXIS 182464 at *11-*12; IA

22 Lodging, 2020 U.S. Dist. LEXIS 119897 at *8-*9; see also Brooke v. Cosumnes River Land LLC,

23 2020 U.S. Dist. LEXIS 75618, *10-*11 (E.D. Cal. Apr. 28, 2020); Brooke v. RIHH LP, 202 U.S.

24 Dist. LEXIS 27266, *11-*12 (N.D. Cal. Feb. 18, 2020). The Court finds this to be a reasonable

25 and common sense application of the Unruh Act and its limitation to people “within the

26 jurisdiction of [California].”
27          As applied to this case, the FAC only alleges Brooke’s Arizona residence and the existence
28 of her California office. The FAC does not allege that Brooke was in her San Jose office when she

                                                      16
           Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 17 of 22


 1 experienced the alleged discrimination. Therefore, dismissal of Brooke’s Unruh Act claim for

 2 lack of standing is appropriate. Inn at Jack London Square, 2020 U.S. Dist. LEXIS 182464 at

 3 *11-*12; IA Lodging, 2020 U.S. Dist. LEXIS 119897 at *8-*9.

 4            It is not clear that amendment would be futile in terms of Brooke’s standing.7 However,
 5 the Court has found that Brooke’s ADA claim is moot. When all federal claims have been

 6 dismissed, courts have discretion to decline to exercise supplemental jurisdiction over the

 7 remaining state law claims. See 28 U.S.C. § 1367(c)(3). The general rule is “when federal claims

 8 are dismissed before trial . . . pendent state claims should also be dismissed. Religious Tech. Ctr.

 9 v. Wollersheim, 971 F.2d 364, 367-68 (9th Cir. 1992). Considering the early procedural posture

10 of this case (a scheduling order has not yet been entered), for purposes of permitting amendment,

11 the Court will exercise its discretion and decline to exercise supplemental jurisdiction over the

12 FAC’s Unruh Act claim. Therefore, even if Brooke can correct her standing problem and allege

13 that she experienced discrimination while she was in her San Jose office, application of §

14 1367(c)(3) would nevertheless result in the ultimate dismissal of that claim in this Court.

15 Therefore, the Court will dismiss Brooke’s Unruh Act claim without leave to amend.

16

17

18 II.        Superb’s Rule 56(a) Motion & Brooke’s Rule 56(d) Motion
19            The Court has found that Brooke’s ADA claim is moot. Further, a lack of adequately pled
20 standing and application of § 1367(c)(3) has led to the dismissal of Brooke’s Unruh Act claim. In

21 other words, all causes of action have been resolved. Under these circumstances, Superb’s motion

22 for summary judgment is moot and will be denied as such. Similarly, with the denial of Superb’s

23 motion for summary judgment, Brooke’s Rule 56(d) motion is also moot and will be denied as

24 such.

25

26
     7
27     The Court notes that the declarations of Perez and Portugal, particularly the paragraphs that describe the amenities,
     size, and view of the One Bedroom Suite compared to the Accessible King Studio, suggest that amendment would be
28   futile based on the substantive merits of the claim. However, the Court limits its holding to the issue of standing.


                                                               17
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 18 of 22


 1 III.    Motion To Amend
 2         Plaintiff’s Argument
 3         Brooke alleges that since filing this lawsuit, she recently personally encountered another
 4 barrier at the Hotel. Brooke went to the Hotel after receiving notice that 1 of the 22 One Bedroom

 5 Suites had been remediated. When Brooke went to the Hotel, the Hotel’s lobby loading zone (the

 6 area right outside the lobby where families park to check in) did not have a compliant access aisle

 7 as is required by SAD 503. The proposed Second Amended Complaint explains that Brooke

 8 parked her car at the lobby zone, but could not access the lobby from the lobby loading zone. The

 9 Hotel did not have a striped access aisle at the lobby loading zone, and there were two vehicles

10 blocking Brooke’s access to the lobby. The vehicles were parked where the access aisle should

11 have been. The access aisle indicates where persons should not park, thereby giving a free access

12 for a person in a wheelchair. Because of the non-compliant lobby loading zone, Brooke was not

13 provided full and equal access to the Hotel and lobby and thus, was deterred from lodging at the

14 Hotel again. Brooke argues that the relevant Rule 15 considerations favor amendment and

15 permitting her to pursue an ADA claim and an Unruh Act claim based on a non-conforming lobby

16 loading zone access aisle. However, Brooke states that she anticipates that Superb will have

17 remediated the access aisle by August 2020, so she has a reservation to lodge at the Hotel in

18 August 2020. Finally, Brooke states that if the Court declines to permit amendment, then she will

19 file a second lawsuit based on the access aisle.

20         In reply, Brooke argues that the proposed SAC contains plausible claims based on
21 violations of SAD 503. Superb’s arguments largely rely on procedural technicalities that are of

22 little consequence because the same standards govern Rule 15(a) and Rule 15(d). Judicial

23 economy and Ninth Circuit precedent counsel in favor of granting this motion.

24         Defendant’s Opposition
25         Superb argues inter alia that Brooke’s motion is defective in terms of seeking an
26 amendment. Because the proposed claims arise after the lawsuit was filed, Brooke should have
27 moved to file a supplement under Rule 15(d). Further, the proposed amended complaint does not

28 state plausible claims regarding the access aisle. Because the Hotel was built in May 2010, the

                                                      18
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 19 of 22


 1 2010 Standards of Accessible Design, including SAD 503, do not apply to the Hotel. The 2010

 2 Standards apply to improvements made after March 15, 2012. Instead, the Hotel only needs to

 3 comply with the 1991 Standards. The relevant standard, the 1991 Americans with Disabilities Act

 4 Accessibility Guideline (“ADAAG”) 4.6.6 does not require signage or marking/striping the lobby

 5 loading zone access aisle.

 6          In a supplement, Superb states that it has now posted signs that state no parking or
 7 stopping is permitted in front of the lobby entrance and that violators will be towed.

 8          Legal Standard
 9          Federal Rule of Civil Procedure 15 governs amended and supplemental pleadings. To add
10 claims that are based on conduct that occurred prior to the filing of a pleading, the proper

11 procedural mechanism is an amendment through Rule 15(a). Eid v. Alaska Airlines, Inc., 621

12 F.3d 858, 874 (9th Cir. 2010). Under Rule 15(a), if a party can no longer amend a pleading as a

13 matter of course, then the “party may amend its pleading only with the opposing party’s written

14 consent or the court’s leave. The court should freely give leave when justice so requires.” Fed. R.

15 Civ. P. 15(a)(2). Rule 15(a)(2) motions are generally granted with extreme liberality. C.F. v.

16 Capistrano Unified Sch. Dist., 654 F.3d 975, 985 (9th Cir. 2011). To add claims that are based on

17 conduct that occurred after the filing of a pleading, the proper procedural mechanism is a

18 supplement through Rule 15(d). Eid, 621 F.3d at 874. In relevant part, Rule 15(d) provides that

19 “the court may, on just terms, permit a party to serve a supplemental pleading setting out any

20 transaction, occurrence, or event that happened after the date of the pleading to be supplemented. .

21 . .” Fed. R. Civ. P. 15(d). Rule 15(d) is a tool of judicial economy and efficiency that enables a

22 court to provide more complete relief without the necessity of separate actions; as long as the

23 supplement has “some relation” to the original pleading, Rule 15(d) supplementation is a favored

24 procedure. Keith v. Volpe, 858 F.2d 467, 473-74 (9th Cir. 1988). The same factors are generally

25 considered in deciding either a Rule 15(a) or Rule 15(d) motion. See United States ex rel.

26 Gadbois v. PharMerica Corp., 809 F.3d 1, 7 (1st Cir. 2015); Franks v. Ross, 313 F.3d 184, 198
27 n.15 (4th Cir. 2002); Lyon v. ICE, 308 F.R.D..3d 203, 214 (N.D. Cal. 2015); Fresno Unified Sch.

28 Dist. v. K.U., 980 F.Supp.2d 1160, 1175 (E.D. Cal. 2013).

                                                     19
          Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 20 of 22


 1          Discussion
 2          Procedurally, Brooke’s motion is improper. Because the basis of the additional ADA and
 3 Unruh Act claims is conduct that occurred after the filing of the FAC, Brooke’s motion should

 4 have been brought under Rule 15(d), not Rule 15(a)(2). Eid, 621 F.3d at 874. However, unlike in

 5 Eid, Brooke’s reply shows that she is not insisting that her motion to amend be considered purely

 6 under an inapplicable rule. Further, because the parties address the substance of Brooke’s motion,

 7 and because the standards for deciding Rule 15(a)(2) and Rule 15(d) motions are generally the

 8 same, the Court will not deny Brooke’s motion simply because she initially invoked Rule 15(a)

 9 instead of Rule 15(d).

10          Substantively, however, there is a problem with the proposed second amended complaint.
11 Brooke’s reply confirms that the proposed second amended complaint is based on the 2010

12 Standard for Accessibility, specifically SAD 503. ADA regulations clarify that “[i]f physical

13 construction or alteration commence after July 26, 1992, but prior to September 15, 2010, then

14 new construction or alterations subject to this section must comply with either UFAS or the 1991

15 Standards . . . .” 28 C.F.R. 35.151(c)(1). The evidence before the Court is that construction of the

16 Hotel was completed in May 2010. Because the Hotel was completed in May 2010, the 1991

17 Standards apply to the Hotel; the 2010 Standards, and in particular SAD 503, have no apparent

18 application. See id.; Johnson v. In Suk Jun, 2020 U.S. Dist. LEXIS 207488, at *11-12 (N.D. Cal.

19 Nov. 5, 2020); see also Rutherford v. Lucatero, 2020 U.S. Dist. LEXIS 81127, *10-*11 (C.D. Cal.

20 Feb. 24, 2020) (explaining that the time of construction or alteration determines which set of

21 standards a building must meet).

22          Brooke’s proposed second amended complaint does not explain the basis for concluding
23 that SAD 503 applies to the Hotel. Similarly, Brooke’s reply does not reply to several critical

24 arguments in Superb’s opposition. Brooke does not respond to Superb’s assertion that the 2010

25 Standards do not apply, that the 1991 Standards do apply, and that the particular subpart of SAD

26 503 that is actually at issue (SAD 503.3.3, which requires markings to discourage cars from
27 parking in an access aisle) is not a requirement that is part of the 1991 Standards (in particular

28 1991 ADAAG 4.6.6.). Brooke’s failure to address these arguments can be considered a

                                                      20
           Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 21 of 22


 1 concession of the points. See Warnshuis v. Bausch Health U.S., LLC, 2020 U.S. Dist. LEXIS

 2 10736, *6 n.1 (E.D. Cal. June 18, 2020).

 3            Without more from Brooke, the Court concludes that the proposed second amended
 4 complaint is attempting to find violations of the ADA and the Unruh Act based on an inapplicable

 5 standard, SAD 503. Because there is an insufficient indication that SAD 503, and in particular

 6 SAD 503.3.3, has any application to Superb/the Hotel, the Court concludes that permitting

 7 amendment would be futile.8 Futility is alone a sufficient basis to deny amendment under Rule

 8 15. See Hooper v. Shinn, 985 F.3d 594, 622 (9th Cir. 2021); Gadbois; 809 F.3d at 7. Therefore,

 9 Brooke’s motion to amend will be denied.9

10

11            IV.      ADMINISTRATIVE MATTERS
12            This order ends the substantive aspects of this case. However, because there are three
13 motions for sanctions pending, the Court will not order the closure of the case at this time. The

14 Court will address the pending sanctions motions in separate orders. Upon resolution of the

15 pending sanctions motions, the Court will order the closure of the case.

16            Additionally, Document No. 53 on the Court’s docket is a document that re-notices
17 numerous motions by Superb. However, Document No. 53 was filed as a multi-part motion.

18 Because the effect of Document No. 53 is to double the true number of pending motions, the Court

19 will deny Document No. 53 as a pending motion. The denial is purely administrative and does not

20 affect the analysis of this order or the pending motions for sanctions.

21

22   8
       The Court notes that the proposed second amended complaint also included allegations regarding “Defendant’s
     website” that sought to clarify that the Marriott.com was Defendant’s official website for learning about the Hotel and
23   making reservations. However, that allegation does not change the facts established in the Perez and Portugal
     declarations that demonstrate that the Hotel only had one suite, the one suite was converted to a King Studio, all room
24   types offered at the Hotel have an accessible configuration available to rent, and Superb does not own, lease, or
     control Marriott.com or the contents thereof. In other words, the additional allegations do not change the fact that
25   Brooke’s “room type” discrimination claim is moot.

26   9
       The Court notes that Brooke did not address Superb’s argument or the corresponding pictures that demonstrate that
     the Hotel no longer permits any cars to park or stop in front of its lobby. Superb’s actions have arguably remedied
27   any violation of SAD 503 and would make any ADA claim premised on a violation of SAD 503 futile. However,
     because the Court finds that Brooke has not sufficiently explained how SAD 503 applies to the Hotel, the Court need
28   not decide what affect Superb’s new policy and signage actually have. It is enough to note that there are additional
     issues that appear to undercut Brooke’s motion to amend.

                                                               21
         Case 1:20-cv-00103-AWI-SAB Document 90 Filed 03/29/21 Page 22 of 22


 1                                            ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Defendant’s Rule 12(b)(1) motion to dismiss (Doc. No. 44) is GRANTED as follows:
 4        a.     Plaintiff’s ADA claim is DISMISSED without leave to amend as moot;
 5        b.     Plaintiff’s Unruh Act claim is DISMISSED for lack of standing and without leave
 6               to amend through application of 28 U.S.C. § 1367(c)(3);
 7 2.     Defendant’s Rule 56 motion for summary judgment (Doc. No. 44) is DENIED as moot;
 8 3.     Plaintiff’s motion for Rule 56(d) relief (Doc. No. 64) is DENIED as moot;
 9 4.     Plaintiff’s motion to amend (Doc. No. 54) is DENIED; and
10 5.     The “motions” at Doc. No. 53 are DENIED in their entirety as being erroneously filed as
11        “motions.”
12
     IT IS SO ORDERED.
13

14 Dated: March 29, 2021
                                             SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                 22
